Citation Nr: 1147268	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  06-33 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for alopecia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel



INTRODUCTION

The Veteran had active service from October 2002 to July 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In January 2007, the Veteran testified before a Decision Review Officer (DRO) at the RO in Montgomery, Alabama.  A copy of the hearing transcript has been associated with the claims files.  

This case was previously before the Board in February 2010 and was remanded for additional development.  The RO has complied with the remand directives.  


FINDINGS OF FACT

1.  The Veteran is presumed sound upon entry into service.

2.  The Veteran's alopecia did not pre-exist his service.

3.  Alopecia areata was diagnosed in service.


CONCLUSION OF LAW

The criteria for a grant of service connection for alopecia areata are approximated.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The Board has considered this legislation, but finds that, given the favorable action taken below; no discussion of the VCAA at this point is required.


Merits of the Claim

The Veteran contends that his alopecia began during his period of service.  As there is no clear and unmistakable evidence that the Veteran's alopecia pre-existed his period of service, and the disorder was diagnosed during service, with resolution of the doubt in favor of the Veteran, his alopecia was incurred during service and his claim for service connection is granted.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011). Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d) (2011); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury incurred in service alone is not enough. There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, supra. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

A pre-existing injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during wartime service. Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. 1153; 38 C.F.R. § 3.306(b). 

Generally, Veterans are presumed to have entered service in sound health condition. See 38 U.S.C.A. § 1110 (West 2002). The presumption of soundness provides that a Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment or was aggravated by such service. 38 C.F.R. § 3.304(b) (2011). Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard. See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence"). It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no- aggravation result be "undebatable." See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334  (1993)). 

VA's General Counsel has held that to rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. See VAOPGCPREC 3- 2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004). Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2011). 

A finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease. Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens. See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991). If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service. Verdon v. Brown, 8 Vet. App. 529 (1996). 

At the Veteran's service entrance examination in August 2002, he denied having or ever having had a skin disease or other illness.  A clinical evaluation found his head, face, neck, and scalp to be normal and his skin to be normal.  There is no notation upon entry into service that the Veteran had a diagnosis or symptoms of alopecia.  Therefore, he is entitled to the statutory presumption that he was of sound condition, unless clear and convincing evidence can be shown to rebut the presumption.  

When seen in mid-November 2002 for an un-related disorder, it was reported that the Veteran had "bald head alopecia" for the previous five (5) years. An assessment of alopecia total, "EPTE" (Existed Prior to Entry) was entered. 

A March 2003 general medical examination report reflects that the Veteran had a history of alopecia centralis that began during his teenage years. The Veteran continued to receive treatment for his alopecia totalis/universalis throughout service, to include Kenalog injections into his eyebrow. (See STRs, dated in December 2002 and January to April 2003). An April 2003 service separation examination report reflects that the Veteran's head, face, neck, and scalp were evaluated as "normal." On a May 2003 Report of Medial History, the Veteran denied having had skin diseases.

The Veteran maintained a diagnosis of alopecia after his discharge from service.  At a VA examination in January 2005, the VA examiner noted that the Veteran had a diagnosis of alopecia areata, permanent.  At that time, the Veteran reported that he was diagnosed with alopecia during service.   

The Veteran underwent a VA examination in July 2010.  The examiner opined that the Veteran's alopecia pre-existed service.  He based this opinion on the medical records from 2002 and 2003, which indicate a history of alopecia from the Veteran's teenage years.  

The Veteran denies having alopecia prior to service.  He stated that his hair loss began during service in 2003, after he was treated for a rash.  Additionally, he submitted lay statements from his mother and his friends that he had no diagnosis or symptoms of alopecia prior to his entrance into service.  

Give that there is evidence both for and against a finding that the Veteran's alopecia existed prior to service, the Board cannot find clear and unmistakable evidence to rebut the presumption of soundness.  Therefore, it is presumed that the Veteran was sound upon entry into service.  

As stated above, alopecia was first noted in service in 2003.  The Veteran has experienced symptoms of alopecia since that time and has been treated continuously for this disorder.  Therefore, with resolution of the doubt in favor of the Veteran, his alopecia was incurred during service and his claim is granted.  
The Board makes no pronouncement as to the severity of the Veteran's disorder. The RO will assign an appropriate disability rating in the first instance. 


ORDER

Service connection for alopecia is granted.



____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals













Department of Veterans Affairs


